Case: 16-40967      Document: 00513901290         Page: 1    Date Filed: 03/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-40967                                  FILED
                                  Summary Calendar                            March 7, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
DANUTA LOBECK,

              Plaintiff - Appellant

v.

TINA M. LICATINO; TINAD, L.L.C., doing business as Gabourel Insurance
Agency, also known as Gabourel Insurance Agency, Incorporated; FIDELITY
NATIONAL PROPERTY AND CASUALTY INSURANCE COMPANY,
INCORPORATED; FIDELITY NATIONAL INSURANCE SERVICES, L.L.C.,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:10-CV-423


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*


       Danuta Lobeck appeals the district court’s grant of summary judgment
to Gabourel Insurance Agency (“GIA”), Fidelity National Property and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40967     Document: 00513901290       Page: 2   Date Filed: 03/07/2017



                                  `No. 16-40967


Casualty Insurance Company, and Fidelity National Insurance Servicer, LLC
(collectively “Fidelity”). We AFFIRM the district court.
                                         I.
      In September 2006, Lobeck purchased a rental property in Gilchrist,
Texas. Unbeknownst to her, the property was located in the Coastal Barrier
Resources System (“CBRS”) and was ineligible for federally funded flood
insurance. In previous decisions, we have provided detailed explanations of the
workings of the National Flood Insurance Program (“NFIP”). See, e.g., Campo
v. Allstate Ins. Co., 562 F.3d 751, 754 (5th Cir. 2009). In short, the NFIP allows
private insurers to issue and administer federally-funded flood insurance
policies in their own names. Id. Although the carriers play a large role in the
program, the government ultimately pays the claims. Id.
      As a provider of federally-funded flood insurance, Southern Farm
Bureau initially issued Lobeck a standard flood insurance policy (“SFIP”)
effective October 1, 2006 through October 1, 2007. But it rescinded the policy
and returned Lobeck’s premiums upon discovering that the property was
inside the CBRS. 1
      After the rescission of her policy, Lobeck tried again to obtain federally-
funded flood insurance—this time using GIA. GIA submitted Lobeck’s flood
insurance application to Fidelity, which subsequently issued her a policy
effective August 13, 2007 through August 13, 2008. Lobeck renewed her policy
on June 20, 2008, which was effective June 26, 2008 through June 26, 2009.




      1 The record is unclear as to whether Lobeck ever had actual knowledge that the
property was in the CBRS.
                                         2
    Case: 16-40967    Document: 00513901290    Page: 3   Date Filed: 03/07/2017



                               `No. 16-40967


      On or about September 13, 2008, Hurricane Ike destroyed Lobeck’s
property, and she filed a flood damage claim. Fidelity adjusted her claim and
was prepared to issue payment when FEMA notified it that Lobeck’s property
was located in the CBRS. After receiving FEMA’s notification, Fidelity
rescinded Lobeck’s policy and returned her premiums. Lobeck responded by
suing Fidelity and GIA for negligently or fraudulently representing that her
property was insurable. On May 31, 2016, the district court granted GIA and
Fidelity’s motions for summary judgment, stating that Lobeck had not shown
reasonable reliance, which is a necessary element for each of her claims.
Lobeck appeals from the district court’s judgments.
                                      II.
      “We review the grant of a motion for summary judgment de novo,
applying the same standard as the district court.” Jackson v. Cal-Western
Packaging Corp., 602 F.3d 374, 377 (5th Cir. 2010).
      Lobeck contends that she reasonably relied on Fidelity and GIA’s
misrepresentations that her property was insurable. However, she was insured
by the federal government through the NFIP; thus Fidelity and GIA were
acting as government agents. See Spong v. Fidelity National Property and
Casualty Insurance Company, 787 F.3d 296, 309 (5th Cir. 2015); Richmond
Printing, LLC v. FEMA, 72 Fed. App’x 92, (5th Cir. 2003). As the Supreme
Court has previously stated, “those who deal with the Government are
expected to know the law and may not rely on the conduct of government
agents contrary to the law.” See Heckler v. Community Health Services, 467
U.S. 51, 63 (1984); Federal Crop Insurance Co. v. Merrill, 332 U.S. 380, 384-85
(1947). Consequently, Lobeck was charged with the constructive knowledge
that her property is located in the CBRS, and so her argument fails.
                                       3
Case: 16-40967   Document: 00513901290   Page: 4   Date Filed: 03/07/2017



                         `No. 16-40967


 AFFIRMED.




                                4